Citation Nr: 1440753	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a right shoulder disorder.  



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1991 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Initially, the Board notes that the Veteran filed a timely notice of disagreement with the June 2009 rating decision in June 2010 and that the RO responded with a statement of the case (SOC) in February 2011.  The Veteran filed his substantive appeal in June 2011; therefore, it was untimely.  However, the RO issued a supplemental statement of the case (SSOC) in March 2014 and certified the appeal to the Board in August 2014.  Thus, the issue of entitlement to service connection for a right shoulder disorder is before the Board, as the RO has implicitly waived the requirement for a timely filed substantive appeal.  See Percy v. Shinseki, 23. Vet. App. 37 (2009).

The appeal also included claims of entitlement to service connection for flat feet and right ear hearing loss.  However, the Veteran withdrew these issues by limiting his appeal to the issue of service connection for a right shoulder disorder on his June 2011 substantive appeal.  The Veteran has also not yet responded to the RO's July 2014 SOC with a substantive appeal on the issues of entitlement to increased evaluation for service-connected fracture of the right first metacarpal and service connection for left ear hearing loss.  Therefore, none of these issues are currently before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3).  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Veteran's Virtual VA claims file includes records from the Durham VA Medical Center (VAMC) and Raleigh Community Based Outpatient Clinic (CBOC) for treatment through June 2014, and a January 2014 VA medical opinion.  The RO reviewed the January 2014 opinion in the March 2014 SSOC, but did not have the opportunity to review the most recent VA treatment records.  To the extent that the most recent VA treatment records are relevant to the claim on appeal, the claim is being remanded for further development, and the AOJ will have the opportunity to consider the evidence submitted since the March 2014 SSOC.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination in January 2011; however, that examiner could not offer an opinion on the etiology of the Veteran's right shoulder disorder because his service treatment records had not been translated from Italian.  The RO later sought an addendum opinion following the translation of the service treatment records in January 2014.  Although the examiner offered an opinion on the possibility of service connection for degenerative joint disease, she  did not consider the possibility of service connection for rotator cuff tendinitis in light of the February 2012 VA treatment records documenting that diagnosis.  The examiner also limited her review of the in-service injuries to the March 1992 blunt trauma to the left collarbone that the Veteran sustained while wrestling and the December 1992 fracture of the right first metacarpus he sustained in a boxing match.  However, the Veteran also argued in May 2009 that he dislocated his right shoulder during airborne training.  Therefore, an additional medical opinion is needed.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also obtain any relevant, outstanding VA medical records, including records from the Durham VAMC and Raleigh CBOC for treatment since June 2014.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  This review should include: the Veteran's service treatment records noting the March 1992 blunt trauma to the left collarbone and the December 1992 fracture of the right first metacarpus; his service personnel records, including his DD 214 indicating receipt of the Parachutist Badge; and his VA treatment records, documenting an April 2008 assessment of osteoarthritis of the right acromioclavicular joint and a February 2012 assessment of right rotator cuff tendinitis.  

The Veteran has asserted that he has a current right shoulder disorder that is related to an injury in service, to include dislocating it during airborne training.  

It should be noted that laypersons are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current right shoulder disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is related to his military service, including any in-service injuries and his symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



